      Case 19-44591-mxm13 Doc 2 Filed 11/06/19                               Entered 11/06/19 17:09:10             Page 1 of 18
Leinart Law Firm
11520 N. Central Expressway
Suite 212
Dallas, Texas 75243

Bar Number: 00794156
Phone: (469) 232-3328

                                    IN THE UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF TEXAS
                                              FORT WORTH DIVISION
In re: Shakina Renae Higgs                        xxx-xx-4008            §        Case No:
       9832 Yellow Cup Drive                                             §
                                                                                  Date:        11/6/2019
       Fort Worth, TX 76177                                              §
                                                                         §        Chapter 13
                                                                         §




                                  Debtor(s)




                                                  DEBTOR'S(S') CHAPTER 13 PLAN
                                              (CONTAINING A MOTION FOR VALUATION)

                                                           DISCLOSURES
    This Plan does not contain any Nonstandard Provisions.
    This Plan contains Nonstandard Provisions listed in Section III.
    This Plan does not limit the amount of a secured claim based on a valuation of the Collateral for the claim.
    This Plan does limit the amount of a secured claim based on a valuation of the Collateral for the claim.
This Plan does not avoid a security interest or lien.
Language in italicized type in this Plan shall be as defined in the "General Order 2017-01, Standing Order Concerning Chapter 13
Cases" and as it may be superseded or amended ("General Order"). All provisions of the General Order shall apply to this Plan
as if fully set out herein.




                                                                Page 1
Plan Payment:    $4,265.00                      Value of Non-exempt property per § 1325(a)(4):       $157.00
Plan Term:     60 months                        Monthly Disposable Income per § 1325(b)(2):       $653.97
Plan Base:    $255,900.00                       Monthly Disposable Income x ACP ("UCP"):       $39,238.20
Applicable Commitment Period: 60 months
      Case 19-44591-mxm13 Doc 2 Filed 11/06/19                                Entered 11/06/19 17:09:10                    Page 2 of 18
Case No:
Debtor(s):    Shakina Renae Higgs




                                                        MOTION FOR VALUATION

Pursuant to Bankruptcy Rule 3012, for purposes of 11 U.S.C. § 506(a) and § 1325(a)(5) and for purposes of determination of the
amounts to be distributed to holders of secured claims who do not accept the Plan, Debtor(s) hereby move(s) the Court to value the
Collateral described in Section I, Part E.(1) and Part F of the Plan at the lesser of the value set forth therein or any value claimed on
the proof of claim. Any objection to valuation shall be filed at least seven (7) days prior to the date of the Trustee's pre-hearing
conference regarding Confirmation or shall be deemed waived.


                                                        SECTION I
                                    DEBTOR'S(S') CHAPTER 13 PLAN - SPECIFIC PROVISIONS
                                                   FORM REVISED 7/1/17
A.   PLAN PAYMENTS:
          Debtor(s) propose(s) to pay to the Trustee the sum of:
             $4,265.00     per month, months    1        to   60    .

          For a total of    $255,900.00     (estimated " Base Amount ").
          First payment is due      12/6/2019       .
          The applicable commitment period ("ACP") is         60    months.
          Monthly Disposable Income ("DI") calculated by Debtor(s) per § 1325(b)(2) is:          $653.97         .
          The Unsecured Creditors' Pool ("UCP"), which is DI x ACP, as estimated by the Debtor(s), shall be no less than:
             $39,238.20   .
          Debtor's(s') equity in non-exempt property, as estimated by Debtor(s) per § 1325(a)(4), shall be no less than:
              $157.00         .

B. STATUTORY, ADMINISTRATIVE AND DSO CLAIMS:
     1.   CLERK'S FILING FEE: Total filing fees paid through the Plan, if any, are             $0.00           and shall be paid in full
          prior to disbursements to any other creditor.
     2.   STATUTORY TRUSTEE'S PERCENTAGE FEE(S) AND NOTICING FEES: Trustee's Percentage Fee(s) and any
          noticing fees shall be paid first out of each receipt as provided in General Order 2017-01 (as it may be superseded or
          amended) and 28 U.S.C. § 586(e)(1) and (2).

     3.   DOMESTIC SUPPORT OBLIGATIONS: The Debtor is responsible for paying any Post-petition Domestic Support
          Obligation directly to the DSO claimant. Pre-petition Domestic Support Obligations per Schedule "E/F" shall be paid in
          the following monthly payments:


                      DSO CLAIMANTS                            SCHED. AMOUNT           %         TERM (APPROXIMATE)              TREATMENT
                                                                                                  (MONTHS __ TO __)              $__ PER MO.

C. ATTORNEY FEES: To                        Leinart Law Firm               , total:         $3,700.00      ;
       $0.00    Pre-petition;             $3,700.00    disbursed by the Trustee.

D.(1) PRE-PETITION MORTGAGE ARREARAGE:

                 MORTGAGEE                           SCHED.              DATE              %      TERM (APPROXIMATE)              TREATMENT
                                                    ARR. AMT        ARR. THROUGH                   (MONTHS __ TO __)
Wells Fargo Home Mortgage                               $6,348.88       11/01/2019       0.00%         Month(s) 1-26                       Pro-Rata
9832 Yellow Cup Drive Fort Worth, TX 76177




                                                                    Page 2
      Case 19-44591-mxm13 Doc 2 Filed 11/06/19                              Entered 11/06/19 17:09:10                  Page 3 of 18
Case No:
Debtor(s):   Shakina Renae Higgs



D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY THE TRUSTEE IN A CONDUIT CASE:

                       MORTGAGEE                                  # OF PAYMENTS            CURRENT POST-              FIRST CONDUIT
                                                                 PAID BY TRUSTEE         PETITION MORTGAGE          PAYMENT DUE DATE
                                                                                          PAYMENT AMOUNT                (MM-DD-YY)
Wells Fargo Home Mortgage                                              59 month(s)                    $2,746.23               02/01/2020
9832 Yellow Cup Drive Fort Worth, TX 76177

D.(3) POST-PETITION MORTGAGE ARREARAGE:

               MORTGAGEE                           TOTAL           DUE DATE(S)           %       TERM (APPROXIMATE)          TREATMENT
                                                    AMT.           (MM-DD-YY)                     (MONTHS __ TO __)
Wells Fargo Home Mortgage                            $5,492.46    12/01/2019 and        0.00%        Month(s) 1-26                    Pro-Rata
9832 Yellow Cup Drive Fort Worth, TX 76177                          01/01/2020

E.(1) SECURED CREDITORS - PAID BY THE TRUSTEE:

A.
                 CREDITOR /                     SCHED. AMT.           VALUE             %        TERM (APPROXIMATE)          TREATMENT
                COLLATERAL                                                                        (MONTHS __ TO __)            Per Mo.

B.
                 CREDITOR /                     SCHED. AMT.           VALUE             %                                    TREATMENT
                COLLATERAL                                                                                                     Pro-rata
Capital One Auto Finance                           $14,142.00         $14,142.00       6.25%                                          Pro-Rata
2014 Lexus IS250
Nebraska Furniture Mart                                $677.00            $338.50      0.00%                                          Pro-Rata
Household Goods

To the extent the value amount in E.(1) is less than the scheduled amount in E.(1), the creditor may object. In the event a creditor
objects to the treatment proposed in paragraph E.(1), the Debtor(s) retain(s) the right to surrender the Collateral to the creditor in
satisfaction of the creditor's claim.

E.(2) SECURED 1325(a)(9) CLAIMS PAID BY THE TRUSTEE - NO CRAM DOWN:

A.
                          CREDITOR /                              SCHED. AMT.           %        TERM (APPROXIMATE)          TREATMENT
                         COLLATERAL                                                               (MONTHS __ TO __)            Per Mo.

B.
                          CREDITOR /                              SCHED. AMT.           %                                    TREATMENT
                         COLLATERAL                                                                                            Pro-rata

The valuation of Collateral set out in E.(1) and the interest rate to be paid on the above scheduled claims in E.(1) and E.(2) will
be finally determined at confirmation. The allowed claim amount will be determined based on a timely filed proof of claim and
the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection to claim.

Absent any objection to the treatment described in E.(1) or E.(2), the creditor(s) listed in E.(1) and E.(2) shall be deemed to have
accepted the Plan per section 1325(a)(5)(A) of the Bankruptcy Code and to have waived its or their rights under section
1325(a)(5)(B) and (C) of the Bankruptcy Code.

F.   SECURED CREDITORS - COLLATERAL TO BE SURRENDERED:

                            CREDITOR /                                 SCHED. AMT.           VALUE                   TREATMENT
                           COLLATERAL




                                                                 Page 3
      Case 19-44591-mxm13 Doc 2 Filed 11/06/19                             Entered 11/06/19 17:09:10                 Page 4 of 18
Case No:
Debtor(s):   Shakina Renae Higgs



Upon confirmation, pursuant to 11 U.S.C. § 1322(b)(8), the surrender of the Collateral described herein will provide for the
payment of all or part of a claim against the Debtor(s) in the amount of the value given herein.

The valuation of Collateral in F will be finally determined at confirmation. The allowed claim amount will be determined based
on a timely filed proof of claim and the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection
to claim.

The Debtor(s) request(s) that the automatic stay be terminated as to the surrendered Collateral. If there is no objection to the
surrender, the automatic stay shall terminate and the Trustee shall cease disbursements on any secured claim which is
secured by the Surrendered Collateral, without further order of the Court, on the 7th day after the date the Plan is filed. However,
the stay shall not be terminated if the Trustee or affected secured lender files an objection in compliance with paragraph 8 of the
General Order until such objection is resolved.

Nothing in this Plan shall be deemed to abrogate any applicable non-bankruptcy statutory or contractual rights of the Debtor(s).

G. SECURED CREDITORS - PAID DIRECT BY DEBTOR:

                        CREDITOR                                                   COLLATERAL                              SCHED. AMT.

Tarrant County Tax Assesor/Collector                         9832 Yellow Cup Drive Fort Worth, TX 76177                         $4,077.83

H. PRIORITY CREDITORS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:

                               CREDITOR                                       SCHED. AMT.     TERM (APPROXIMATE)           TREATMENT
                                                                                               (MONTHS __ TO __)

I.   SPECIAL CLASS:

                               CREDITOR                                       SCHED. AMT.     TERM (APPROXIMATE)           TREATMENT
                                                                                               (MONTHS __ TO __)

JUSTIFICATION:



J.   UNSECURED CREDITORS:

                        CREDITOR                             SCHED. AMT.                              COMMENT
Acs/bank Of America                                                   $0.00
Advance America                                                   $1,000.00
Barclays Bank Delaware                                              $746.00
Capital One                                                      $10,946.00
Capital One                                                       $7,606.00
Capital One                                                       $6,639.00
Capital One                                                       $1,758.00
Cash Factory                                                      $1,322.00
Citicard                                                            $414.00
Collins Asset Group                                               $3,588.00
Comenity Bank/Victoria Secret                                         $0.00
Comenity Capital Bank/HSN                                             $0.00
Comenity Capital/Zales                                                $0.00
Comenity/MPRC                                                         $0.00
Comenitybank/New York                                                 $0.00
Conduent Education Services                                           $0.00
Department of Education/Nelnet                                   $60,088.00
Department of Education/Nelnet                                   $38,099.00
ERC                                                                   $0.00

                                                                Page 4
      Case 19-44591-mxm13 Doc 2 Filed 11/06/19                          Entered 11/06/19 17:09:10               Page 5 of 18
Case No:
Debtor(s):   Shakina Renae Higgs


Financial Recovery Services                                         $0.00
Harris Methodist                                                $3,000.00
Internal Revenue Service                                          $414.93
Kohls/Capital One                                                 $971.00
LendingPoint LLC.                                               $3,584.00
NCB Management Services                                         $3,167.00
Nebraska Furniture Mart                                           $338.50 Unsecured portion of the secured debt (Bifurcated)
Nelnet                                                         $39,009.00
Nelnet                                                         $34,457.00
Norman Edem PLLC                                                    $0.00
NTTA                                                                $0.00
NTTA                                                              $500.00
OneMain Financial                                               $4,464.00
Portfolio Recovery                                              $1,510.00
Portfolio Recovery                                                $944.00
Progressive Leasing                                             $2,800.00
Sterling Jewelers/Kay Jewelers                                  $1,359.00
Synchrony Bank/ JC Penneys                                          $0.00
Synchrony Bank/Amazon                                               $0.00
Synchrony Bank/Walmart                                            $835.00
Synchrony/Ashley Furniture Homestore                                $0.00
Synerprise Consulting Services, Inc                               $457.00
Target                                                            $569.00
Texas Higher Education Coordinating Boar                        $5,422.00
Texas Medicine Resources                                            $0.00
Tribute/Fortiva                                                     $0.00
United Revenue Corp.                                              $160.00
US Anesthesia Partners                                              $0.00
US Dept of Education                                                $0.00
USDOE/GLELSI                                                        $0.00

TOTAL SCHEDULED UNSECURED:                                   $236,167.43
The Debtor's(s') estimated (but not guaranteed) payout to unsecured creditors based on the scheduled amount is ____________.
                                                                                                                    16%

General unsecured claims will not receive any payment until after the order approving the TRCC becomes final.
K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

                   § 365 PARTY                     ASSUME/REJECT        CURE AMOUNT        TERM (APPROXIMATE)      TREATMENT
                                                                                            (MONTHS __ TO __)

                                                      SECTION II
                                  DEBTOR'S(S') CHAPTER 13 PLAN - GENERAL PROVISIONS
                                                  FORM REVISED 7/1/17
A.   SUBMISSION OF DISPOSABLE INCOME:

Debtor(s) hereby submit(s) future earnings or other future income to the Trustee to pay the Base Amount.




                                                              Page 5
        Case 19-44591-mxm13 Doc 2 Filed 11/06/19                              Entered 11/06/19 17:09:10                   Page 6 of 18
Case No:
Debtor(s):   Shakina Renae Higgs


B. ADMINISTRATIVE EXPENSES, DSO CLAIMS & PAYMENT OF TRUSTEE'S STATUTORY PERCENTAGE FEE(S) AND
   NOTICING FEES:

The Statutory Percentage Fees of the Trustee shall be paid in full pursuant to 11 U.S.C. §§ 105(a), 1326(b)(2), and 28 U.S.C.
§ 586(e)(1)(B). The Trustee is authorized to charge and collect Noticing Fees as indicated in Section I, Part "B" hereof.

C. ATTORNEY FEES:
Debtor's(s') Attorney Fees totaling the amount indicated in Section I, Part C, shall be disbursed by the Trustee in the amount
shown as "Disbursed By The Trustee" pursuant to this Plan and the Debtor's(s') Authorization for Adequate Protection
Disbursements ("AAPD "), if filed.

D.(1) PRE-PETITION MORTGAGE ARREARAGE:
The Pre-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed pre-petition arrearage amount and at the rate of
interest indicated in Section I, Part D.(1). To the extent interest is provided, it will be calculated from the date of the Petition. The
principal balance owing upon confirmation of the Plan on the allowed pre-petition Mortgage Arrearage amount shall be reduced
by the total adequate protection less any interest (if applicable) paid to the creditor by the Trustee. Such creditors shall retain
their liens.

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY TRUSTEE IN A CONDUIT CASE:
Current Post-Petition Mortgage Payment(s) shall be paid by the Trustee as indicated in Section I, Part D.(2), or as otherwise
provided in the General Order.

The Current Post-Petition Mortgage Payment(s) indicated in Section I, Part D.(2) reflects what the Debtor(s) believe(s) is/are the
periodic payment amounts owed to the Mortgage Lender as of the date of the filing of this Plan. Adjustment of the Plan Payment
and Base Amount shall be calculated as set out in the General Order, paragraph 15(c)(3).

Payments received by the Trustee for payment of the Debtor's Current Post-Petition Mortgage Payment(s) shall be deemed
adequate protection to the creditor.

Upon completion of the Plan, Debtor(s) shall resume making the Current Post-Petition Mortgage Payments required by their
contract on the due date following the date specified in the Trustee's records as the date through which the Trustee made the
last Current Post-Petition Mortgage Payment.

Unless otherwise ordered by the Court, and subject to Bankruptcy Rule 3002.1(f)-(h), if a Conduit Debtor is current on his/her
Plan Payments or the payment(s) due pursuant to any wage directive, the Mortgage Lender shall be deemed current post-petition.

D.(3) POST-PETITION MORTGAGE ARREARAGE:
The Post-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed amount and at the rate of interest indicated in
Section I, Part D.(3). To the extent interest is provided, it will be calculated from the date of the Petition.

Mortgage Lenders shall retain their liens.

E.(1)    SECURED CLAIMS TO BE PAID BY TRUSTEE:

The claims listed in Section I, Part E.(1) shall be paid by the Trustee as secured to the extent of the lesser of the allowed claim
amount (per a timely filed Proof of Claim not objected to by a party in interest) or the value of the Collateral as stated in the Plan.
Any amount claimed in excess of the value shall automatically be split and treated as unsecured as indicated in Section I, Part H
or J, per 11 U.S.C. § 506(a). Such creditors shall retain their liens on the Collateral described in Section I, Part E.(1) as set out in
11 U.S.C. § 1325(a)(5)(B)(I) and shall receive interest at the rate indicated from the date of confirmation or, if the value shown is
greater than the allowed claim amount, from the date of the Petition, up to the amount by which the claim is over-secured. The
principal balance owing upon confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate
protection payments less any interest (if applicable) paid to the creditor by the Trustee.

E.(2)    SECURED 1325(a)(9) CLAIMS TO BE PAID BY THE TRUSTEE--NO CRAM DOWN:

Claims in Section I, Part E.(2) are either debts incurred within 910 days of the Petition Date secured by a purchase money
security interest in a motor vehicle acquired for the personal use of the Debtor(s) or debts incurred within one year of the
Petition Date secured by any other thing of value.




                                                                   Page 6
      Case 19-44591-mxm13 Doc 2 Filed 11/06/19                                Entered 11/06/19 17:09:10                   Page 7 of 18
Case No:
Debtor(s):   Shakina Renae Higgs


The claims listed in Section I, Part E.(2) shall be paid by the Trustee as fully secured to the extent of the allowed amount (per a
timely filed Proof of Claim not objected to by a party in interest). Such creditors shall retain their liens on the Collateral described
in Section I, Part E.(2) until the earlier of the payment of the underlying debt determined under non-bankruptcy law or a discharge
under § 1328 and shall receive interest at the rate indicated from the date of confirmation. The principal balance owing upon
confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate protection payments paid to the
creditor by the Trustee.

To the extent a secured claim not provided for in Section I, Part D, E.(1) or E.(2) is allowed by the Court, Debtor(s) will pay the
claim direct per the contract or statute.

Each secured claim shall constitute a separate class.
F.   SATISFACTION OF CLAIM BY SURRENDER OF COLLATERAL:
The claims listed in Section I, Part F shall be satisfied as secured to the extent of the value of the Collateral , as stated in the
Plan , by surrender of the Collateral by the Debtor(s) on or before confirmation. Any amount claimed in excess of the value of the
Collateral , to the extent it is allowed, shall be automatically split and treated as indicated in Section I, Part H or J, per
11 U.S.C. § 506(a).
Each secured claim shall constitute a separate class.

G. DIRECT PAYMENTS BY DEBTOR(S):
Payments on all secured claims listed in Section I, Part G shall be disbursed by the Debtor(s) to the claimant in accordance with
the terms of their agreement or any applicable statute, unless otherwise provided in Section III, "Nonstandard Provisions."

No direct payment to the IRS from future income or earnings in accordance with 11 U.S.C. § 1322(a)(1) will be permitted.

Each secured claim shall constitute a separate class.

H. PRIORITY CLAIMS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:
Failure to object to confirmation of this Plan shall not be deemed acceptance of the "SCHED. AMT." shown in Section I, Part H.
The claims listed in Section I, Part H shall be paid their allowed amount by the Trustee, in full, pro-rata, as priority claims, without
interest.

I.   CLASSIFIED UNSECURED CLAIMS:
Classified unsecured claims shall be treated as allowed by the Court.
J.   GENERAL UNSECURED CLAIMS TIMELY FILED:
All other allowed claims not otherwise provided for herein shall be designated general unsecured claims.
K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

As provided in § 1322(b)(7) of the Bankruptcy Code, the Debtor(s) assume(s) or reject(s) the executory contracts or unexpired
leases with parties as indicated in Section I, Part K.

Assumed lease and executory contract arrearage amounts shall be disbursed by the Trustee as indicated in Section I, Part K.
L.   CLAIMS TO BE PAID:

"TERM (APPROXIMATE)" as used in this Plan states the estimated number of months from the Petition Date required to fully pay
the allowed claim. If adequate protection payments have been authorized and made, they will be applied to principal as to both
under-secured and fully secured claims and allocated between interest and principal as to over-secured claims. Payment
pursuant to this Plan will only be made on statutory, secured, administrative, priority and unsecured claims that are allowed or,
pre-confirmation, that the Debtor(s) has/have authorized in a filed Authorization for Adequate Protection Disbursements.

M. ADDITIONAL PLAN PROVISIONS:

Any additional Plan provisions shall be set out in Section III, "Nonstandard Provisions."




                                                                   Page 7
      Case 19-44591-mxm13 Doc 2 Filed 11/06/19                               Entered 11/06/19 17:09:10                   Page 8 of 18
Case No:
Debtor(s):   Shakina Renae Higgs


N. POST-PETITION NON-ESCROWED AD VALOREM (PROPERTY) TAXES AND INSURANCE:
Whether the Debtor is a Conduit Debtor or not, if the regular payment made by the Debtor to a Mortgage Lender or any other
lienholder secured by real property does not include an escrow for the payment of ad valorem (property) taxes or insurance, the
Debtor is responsible for the timely payment of post-petition taxes directly to the tax assessor and is responsible for maintaining
property insurance as required by the mortgage security agreement, paying all premiums as they become due directly to the
insurer. If the Debtor fails to make these payments, the mortgage holder may, but is not required to, pay the taxes and/or the
insurance. If the mortgage holder pays the taxes and/or insurance, the mortgage holder may file, as appropriate, a motion for
reimbursement of the amount paid as an administrative claim or a Notice of Payment Change by Mortgage Lender or a Notice of
Fees, Expenses, and Charges.

O. CLAIMS NOT FILED:
A claim not filed with the Court will not be paid by the Trustee post-confirmation regardless of its treatment in Section I or on the
AAPD.

P.   CLAIMS FOR PRE-PETITION NON-PECUNIARY PENALTIES, FINES, FORFEITURES, MULTIPLE, EXEMPLARY OR
     PUNITIVE DAMAGES:

Any unsecured claim for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages, expressly
including an IRS penalty to the date of the petition on unsecured and/or priority claims, shall be paid only a pro-rata share of any
funds remaining after all other unsecured claims, including late filed claims, have been paid in full.

Q. CLAIMS FOR POST-PETITION PENALTIES AND INTEREST:
No interest, penalty, or additional charge shall be allowed on any pre-petition claims subsequent to the filing of the petition,
unless expressly provided herein.

R. BUSINESS CASE OPERATING REPORTS:
Upon the filing of the Trustee's 11 U.S.C. § 1302(c) Business Case Report, business Debtors are no longer required to file
operating reports with the Trustee, unless the Trustee requests otherwise. The filing of the Trustee's 11 U.S.C. § 1302(c)
Business Case Report shall terminate the Trustee's duties but not the Trustee's right to investigate or monitor the Debtor's(s')
business affairs, assets or liabilities.

S.   NO TRUSTEE'S LIABILITY FOR DEBTOR'S POST-CONFIRMATION OPERATION AND BAR DATE FOR CLAIMS FOR
     PRE-CONFIRMATION OPERATIONS:

The Trustee shall not be liable for any claim arising from the post-confirmation operation of the Debtor's(s') business. Any
claims against the Trustee arising from the pre-confirmation operation of the Debtor's(s') business must be filed with the
Bankruptcy Court within sixty (60) days after entry by the Bankruptcy Court of the Order of Confirmation or be barred.

T.   DISPOSAL OF DEBTOR'S NON-EXEMPT PROPERTY; RE-VESTING OF PROPERTY; NON-LIABILITY OF TRUSTEE FOR
     PROPERTY IN POSSESSION OF DEBTOR WHERE DEBTOR HAS EXCLUSIVE RIGHT TO USE, SELL, OR LEASE IT; AND
     TRUSTEE PAYMENTS UPON POST CONFIRMATION CONVERSION OR DISMISSAL:

Debtor(s) shall not dispose of or encumber any non-exempt property or release or settle any lawsuit or claim by Debtor(s), prior
to discharge, without consent of the Trustee or order of the Court after notice to the Trustee and all creditors.

Property of the estate shall not vest in the Debtor until such time as a discharge is granted or the Case is dismissed or closed
without discharge. Vesting shall be subject to all liens and encumbrances in existence when the Case was filed and all valid
post-petition liens, except those liens avoided by court order or extinguished by operation of law. In the event the Case is
converted to a case under chapter 7, 11, or 12 of the Bankruptcy Code, the property of the estate shall vest in accordance with
applicable law. After confirmation of the Plan, the Trustee shall have no further authority, fiduciary duty or liability regarding the
use, sale, insurance of or refinance of property of the estate except to respond to any motion for the proposed use, sale, or
refinance of such property as required by the applicable laws and/or rules. Prior to any discharge or dismissal, the Debtor(s)
must seek approval of the court to purchase, sell, or refinance real property.

Upon dismissal of the Case post confirmation, the Trustee shall disburse all funds on hand in accordance with this Plan. Upon
conversion of the Case, any balance on hand will be disbursed by the Trustee in accordance with applicable law.




                                                                  Page 8
      Case 19-44591-mxm13 Doc 2 Filed 11/06/19                               Entered 11/06/19 17:09:10                   Page 9 of 18
Case No:
Debtor(s):   Shakina Renae Higgs


U. ORDER OF PAYMENT:
Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee after the entry of an
order confirming the Chapter 13 Plan, whether pursuant to this Plan or a modification thereof, will be paid in the order set out
below, to the extent a creditor's claim is allowed or the disbursement is otherwise authorized. Each numbered paragraph below
is a level of payment. All disbursements which are in a specified monthly amount are referred to as "per mo." At the time of any
disbursement, if there are insufficient funds on hand to pay any per mo payment in full, claimant(s) with a higher level of payment
shall be paid any unpaid balance owed on a per mo payment plus the current per mo payment owed to that same claimant, in
full, before any disbursement to a claimant with a lower level of payment. If multiple claimants are scheduled to receive per mo
payments within the same level of payment and there are insufficient funds to make those payments in full, available funds will
be disbursed to the claimants within that level on a pro-rata basis. Claimants with a higher level of payment which are
designated as receiving pro-rata payments shall be paid, in full, before any disbursements are made to any claimant with a
lower level of payment.

1st -- Clerk's Filing Fee and Trustee's Percentage Fee(s) and Noticing Fees in B.(1) and B.(2) and per statutory provisions will
be paid in full.

2nd -- Current Post-Petition Mortgage Payments (Conduit) in D.(2) and as adjusted according to the General Order, which must
be designated to be paid per mo.

3rd -- Creditors listed in E.(1)(A) and E.(2)(A), which must be designated to be paid per mo, and Domestic Support Obligations
("DSO") in B.(3), which must be designated to be paid per mo.

4th -- Attorney Fees in C, which must be designated to be paid pro-rata.

5th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid per mo.

6th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid pro-rata.

7th -- Arrearages owed on Executory Contracts and Unexpired Leases in K, which must be designated to be paid per mo.

8th -- Any Creditors listed in D.(1), if designated to be paid per mo.

9th -- Any Creditors listed in D.(1), if designated to be paid pro-rata and/or Creditors listed in E.(1)(B) or E.(2)(B), which must be
designated to be paid pro-rata.

10th -- All amounts allowed pursuant to a Notice of Fees, Expenses and Charges, which will be paid pro-rata.
11th -- Priority Creditors Other than Domestic Support Obligations ("Priority Creditors") in H, which must be designated to be
paid pro-rata.

12th -- Special Class in I, which must be designated to be paid per mo.

13th -- Unsecured Creditors in J, other than late filed or penalty claims, which must be designated to be paid pro-rata.

14th -- Late filed claims by Secured Creditors in D.(1), D.(2), D.(3), E.(1) and E.(2), which must be designated to be paid pro-rata,
unless other treatment is authorized by the Court.

15th -- Late filed claims for DSO or filed by Priority Creditors in B.(3) and H, which must be designated to be paid pro-rata.

16th -- Late filed claims by Unsecured Creditors in J, which must be designated to be paid pro-rata.

17th -- Unsecured claims for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages,
expressly including an IRS penalty to the date of the petition on unsecured and/or priority claims. These claims must be
designated to be paid pro-rata.


V.   POST-PETITION CLAIMS:

Claims filed under § 1305 of the Bankruptcy Code shall be paid as allowed. To the extent necessary, Debtor(s) will modify this Plan.

W. TRUSTEE'S RECOMMENDATION CONCERNING CLAIMS ("TRCC") PROCEDURE:

See the provisions of the General Order regarding this procedure.




                                                                  Page 9
     Case 19-44591-mxm13 Doc 2 Filed 11/06/19                             Entered 11/06/19 17:09:10                  Page 10 of 18
Case No:
Debtor(s):   Shakina Renae Higgs


                                                         SECTION III
                                                   NONSTANDARD PROVISIONS

The following nonstandard provisions, if any, constitute terms of this Plan. Any nonstandard provision placed elsewhere in the
Plan is void.
None.
I, the undersigned, hereby certify that the Plan contains no nonstandard provisions other than those set out in this final paragraph.

/s/ Marcus Leinart
Marcus Leinart, Debtor's(s') Attorney                                     Debtor (if unrepresented by an attorney)


Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) is respectfully submitted.

/s/ Marcus Leinart                                                        00794156
Marcus Leinart, Debtor's(s') Counsel                                      State Bar Number




                                                               Page 10
     Case 19-44591-mxm13 Doc 2 Filed 11/06/19                             Entered 11/06/19 17:09:10               Page 11 of 18
Case No:
Debtor(s):   Shakina Renae Higgs




                                                   CERTIFICATE OF SERVICE

I, the undersigned, hereby certify that the foregoing Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) was served on
the following entities either by Electronic Service or by First Class Mail, Postage Pre-paid on the  6th day of November, 2019 :

(List each party served, specifying the name and address of each party)


Dated:           November 6, 2019                                         /s/ Marcus Leinart
                                                                          Marcus Leinart, Debtor's(s') Counsel

Acs/bank Of America                                Capital One                                         Comenity Capital Bank/HSN
xxxxxx0082                                         xxxxxxxxxxxx1762                                    xxxxxxxxxxxx2040
501 Bleecker St                                    Attn: Bankruptcy                                    Attn: Bankruptcy Dept
Utica, NY 13501                                    PO Box 30285                                        PO Box 182125
                                                   Salt Lake City, UT 84130                            Columbus, OH 43218


Advance America                                    Capital One Auto Finance                            Comenity Capital/Zales
Attn: Bankruptcy                                   xxxxxxxxxxxxx1001                                   xxxxxxxxxxxx3162
135 N. Church St.                                  Attn: Bankruptcy                                    Attn: Bankrutptcy Dept
Spartanburg, SC 29306                              PO Box 30285                                        PO Box 18215
                                                   Salt Lake City, UT 84130                            Columbus, OH 43218


Barclays Bank Delaware                             Cash Factory                                        Comenity/MPRC
xxxxxxxxxxx6818                                    6965 S. Rainbow Blvd. Ste. 130                      xxxxxxxxxxxx9663
Attn: Correspondence                               Las Vegas, NV 89118                                 Attn: Bankruptcy Dept
PO Box 8801                                                                                            PO Box 182125
Wilmington, DE 19899                                                                                   Columbus, OH 43218


Capital One                                        Citicard                                            Comenitybank/New York
xxxxxxxxxxxx4368                                   xxxxxxxxxxxx8000                                    xxxxx8040
Attn: Bankruptcy                                   General Correspondence                              Attn: Bankruptcy
PO Box 30285                                       PO Box 6500                                         PO Box 18215
Salt Lake City, UT 84130                           Sioux Falls, SD 57117                               Columbus, OH 43218


Capital One                                        Collins Asset Group                                 Conduent Education Services
xxxxxxxxxxxx4630                                   xxxxxxx4268                                         xxxxxx2052
Attn: Bankruptcy                                   5725 Highway 290 West, Suite 103                    Attn: Claims
PO Box 30285                                       PO Box 91059                                        PO Box 7051
Salt Lake City, UT 84130                           Austin, TX 78735                                    Utica, NY 13504


Capital One                                        Comenity Bank/Victoria Secret                       Department of Education/Nelnet
xxxxxxxxxxxx2050                                   xxxxxxxxxxxx8221                                    xxxxxxxxxxx8009
Attn: Bankruptcy                                   Attn: Bankruptcy                                    Attn: Claims
PO Box 30285                                       PO Box 182125                                       PO Box 82505
Salt Lake City, UT 84130                           Columbus, OH 43218                                  Lincoln, NE 68501




                                                              Page 11
     Case 19-44591-mxm13 Doc 2 Filed 11/06/19               Entered 11/06/19 17:09:10    Page 12 of 18
Case No:
Debtor(s):   Shakina Renae Higgs


Department of Education/Nelnet           Michael A. Moss                       NTTA
xxxxxxxxxxx7909                          PO BOX 65020                          xxxIGGS
Attn: Claims                             Lubbock, TX 79464                     PO Box 660244
PO Box 82505                                                                   Dallas, TX 75266-0244
Lincoln, NE 68501


ERC                                      NCB Management Services               NTTA
P.O. Box 57610                           xx9024                                xxx8245
Jacksonville, FL 32241                   Attn: Bankruptcy                      PO Box 660244
                                         One Allied Drive                      Dallas, TX 75266-0244
                                         Trevose, PA 19053


Financial Recovery Services              Nebraska Furniture Mart               OneMain Financial
PO Box 385908                            xxxxxxx7REV                           xxxxxxxxxxxx0187
Minneapolis, MN 55438-5909               Attn: Collections                     Attn: Bankruptcy
                                         PO Box 2335                           PO Box 3251
                                         Omaha, NE 68103                       Evansville, IN 47731


Harris Methodist                         Nelnet                                Portfolio Recovery
PO Box 916060                            xxxxx7709                             xxxxxxxxxxxx2040
Ft Worth, TX 76191-6060                  Attn: Bankruptcy Claims               Attn: Bankruptcy
                                         PO Box 82505                          120 Corporate Blvd
                                         Lincoln, NE 68501                     Norfold, VA 23502


Higher Education Servicing Corporation   Nelnet                                Portfolio Recovery
xxxxxxxxxxxx0001                         xxxxx7809                             xxxxxxxxxxxx8221
4381 West Green Oaks Boulevard           Attn: Bankruptcy Claims               Attn: Bankruptcy
Suite 200                                PO Box 82505                          120 Corporate Blvd
Arlington, TX 76016                      Lincoln, NE 68501                     Norfold, VA 23502


Internal Revenue Service                 Nelnet                                Progressive Leasing
Centralized Insolvency Operations        x8209                                 xxxxx2248
PO Box 7346                              Attn: Bankruptcy Claims               256 West Data Drive
Philadelphia, PA 19101-7346              PO Box 82505                          Draper, UT 84020
                                         Lincoln, NE 68501


Kohls/Capital One                        Nelnet                                Shakina Renae Higgs
xxxxxxxxxxxx1574                         xxxxx1924                             9832 Yellow Cup Drive
Attn: Credit Administrator               Attn: Bankruptcy Claims               Fort Worth, TX 76177
PO Box 3043                              PO Box 82505
Milwaukee, WI 53201                      Lincoln, NE 68501


LendingPoint LLC.                        Norman Edem PLLC                      Sterling Jewelers/Kay Jewelers
xxxxxxx4268                              xxxx-xxx856-2                         xxxxxxxxxxxx1475
Attn: Bankruptcy                         2601 NW Exwy. Ste. 205E               Attn: Bankruptcy
1201 Roberts Blvd Suite 200              Oklahoma City, OK 73112               375 Ghent Rd
Kennesaw, GA 30144                                                             Akron, OH 44333




                                                  Page 12
     Case 19-44591-mxm13 Doc 2 Filed 11/06/19             Entered 11/06/19 17:09:10   Page 13 of 18
Case No:
Debtor(s):   Shakina Renae Higgs


Synchrony Bank/ JC Penneys             Texas Medicine Resources
xxxxxxxxxxxx4531                       PO Box 8549
Attn: Bankruptcy                       Ft Worth, TX 76124-0549
PO Box 956060
Orlando, FL 32896


Synchrony Bank/Amazon                  Tribute/Fortiva
xxxxxxxxxxxx7519                       xxxxxxxxxxxx8055
Attn: Bankruptcy                       Cardholder Services
PO Box 965060                          PO Box 105555
Orlando, FL 32896                      Atlanta, GA 30348


Synchrony Bank/Walmart                 United Revenue Corp.
xxxxxxxxxxxx3474                       xxx7029
Attn: Bankruptcy                       204 Billings Street
PO Box 965060                          Suite 120
Orlando, FL 32896                      Arlington, TX 76010


Synchrony/Ashley Furniture             US Anesthesia Partners
Homestore                              PO Box 830913
xxxxxxxxxxxx7993                       Birmingham, AL 35283-0913
Attn: Bankruptcy
PO Box 965060
Orlando, FL 32896

Synerprise Consulting Services, Inc    US Dept of Education
xxxx2050                               xxxxxx0081
Attn: Bankruptcy                       Attn: Bankruptcy
5651 Broadmoor                         PO Box 16448
Mission, KS 66202                      Saint Paul, MN 55116


Target                                 USDOE/GLELSI
xxxxxxxxxxxx1689                       xxxxxxxxxxxx9577
Attn: Bankruptcy                       Attn: Bankruptcy
PO Box 9475                            PO Box 7860
Minneapolis, MN 55440                  Madison, WI 53707


Tarrant County Tax Assesor/Collector   Wells Fargo Home Mortgage
xxxx3671                               xxxxxxxxx0628
Ron Wright, CTA                        Attn: Written
PO Box 961018                          Correspondence/Bankruptcy
Fort Worth, TX 76161-0018              MAC#2302-04E POB 10335
                                       Des Moines, IA 50306

Texas Higher Education Coordinating    Wells Fargo Home Mortgage
Boar                                   Attn: Written
xxxxxxxxxxxx0001                       Correspondence/Bankruptcy
ATTN: Bankruptcy Dept.                 MAC#2302-04E POB 10335
1200 E Anderson Lane                   Des Moines, IA 50306
Austin, TX 78752




                                                Page 13
      Case 19-44591-mxm13 Doc 2 Filed 11/06/19                               Entered 11/06/19 17:09:10                         Page 14 of 18
Leinart Law Firm
11520 N. Central Expressway
Suite 212
Dallas, Texas 75243

Bar Number: 00794156
Phone: (469) 232-3328
                                           IN THE UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF TEXAS
                                                      FORT WORTH DIVISION
                                                             Revised 10/1/2016

IN RE: Shakina Renae Higgs                         xxx-xx-4008      §      CASE NO:
       9832 Yellow Cup Drive                                        §
       Fort Worth, TX 76177                                         §
                                                                    §
                                                                    §




                                  Debtor(s)


AUTHORIZATION FOR ADEQUATE PROTECTION DISBURSEMENTS                                                        11/6/2019
                                                                                                    DATED:________________
The undersigned Debtor(s) hereby request that payments received by the Trustee prior to confirmation be disbursed as
indicated below:

 Periodic Payment Amount                                                                                                              $4,265.00
 Disbursements                                                                                    First (1)                  Second (2) (Other)
 Account Balance Reserve                                                                            $5.00               $5.00 carried forward
 Trustee Percentage Fee                                                                           $426.00                              $426.50
 Filing Fee                                                                                         $0.00                                $0.00
 Noticing Fee                                                                                      $61.95                                $0.00
 Subtotal Expenses/Fees                                                                           $492.95                              $426.50
 Available for payment of Adequate Protection, Attorney Fees and
 Current Post-Petition Mortgage Payments:                                                       $3,772.05                            $3,838.50


CREDITORS SECURED BY VEHICLES (CAR CREDITORS):
                                                                                                                Adequate              Adequate
                                                                           Scheduled            Value of        Protection           Protection
 Name                                 Collateral                             Amount            Collateral      Percentage       Payment Amount
 Capital One Auto Finance             2014 Lexus IS250                     $14,142.00         $14,142.00           1.25%                $176.78

                                    Total Adequate Protection Payments for Creditors Secured by Vehicles:                              $176.78

CURRENT POST-PETITION MORTGAGE PAYMENTS (CONDUIT):

                                                                                              Scheduled          Value of
 Name                                 Collateral                            Start Date          Amount          Collateral      Payment Amount
 Wells Fargo Home Mortgage            9832 Yellow Cup Drive Fort Worth, TX 76177
                                                                            02/01/2020       $292,601.58      $343,454.00              $2,746.23

                                          Payments for Current Post-Petition Mortgage Payments (Conduit):                             $2,746.23

CREDITORS SECURED BY COLLATERAL OTHER THAN A VEHICLE:
                                                                                                                Adequate              Adequate
                                                                           Scheduled            Value of        Protection           Protection
 Name                                 Collateral                             Amount            Collateral      Percentage       Payment Amount



Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
        Case 19-44591-mxm13 Doc 2 Filed 11/06/19                              Entered 11/06/19 17:09:10               Page 15 of 18
Case No:
Debtor(s):   Shakina Renae Higgs



                Total Adequate Protection Payments for Creditors Secured by Collateral other than a vehicle:                     $0.00

                                               TOTAL PRE-CONFIRMATION PAYMENTS

 First Month Disbursement (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13 Trustee
 Percentage Fee, and retention of the Account Balance Reserve):

      Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                        $0.00
      Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo:                                          $176.78
      Debtor's Attorney, per mo:                                                                                             $3,595.27
      Adequate Protection to Creditors Secured by other than a Vehicle, per mo:                                                  $0.00

 Disbursements starting month 2 (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13
 Trustee Percentage Fee, and retention of the Account Balance Reserve):

      Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                    $2,746.23
      Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo:                                          $176.78
      Debtor's Attorney, per mo:                                                                                              $104.73
      Adequate Protection to Creditors Secured by other than a Vehicle, per mo:                                                  $0.00



 Order of Payment:
 Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee prior to entry of an
 order confirming the Chapter 13 Plan will be paid in the order set out above. All disbursements which are in a specified monthly
 amount are referred to as "per mo". At the time of any disbursement, if there are insufficient funds on hand to pay any per mo
 payment in full, claimant(s) with a higher level of payment shall be paid any unpaid balance owed on the per mo payment plus
 the current per mo payment owed to that same claimant, in full, before any disbursement to a claimant with a lower level of
 payment. Other than the Current Post-Petition Mortgage Payments, the principal balance owing upon confirmation of the Plan on
 the allowed secured claim shall be reduced by the total of adequate protection payments, less any interest (if applicable), paid to
 the creditor by the Trustee.




 DATED:________________________
         11/6/2019

 /s/ Marcus Leinart
 Attorney for Debtor(s)




 Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
        Case 19-44591-mxm13 Doc 2 Filed 11/06/19                        Entered 11/06/19 17:09:10               Page 16 of 18


                                        UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF TEXAS
                                              FORT WORTH DIVISION

  IN RE:    Shakina Renae Higgs                                                     CASE NO.

                                                                                   CHAPTER       13

                                                    Certificate of Service


I hereby certify that on this date, I did serve a true and correct copy of the foregoing to the following interested parties and
those listed on the attached matrix by United States Mail, First Class:

Date:      11/6/2019                                              /s/ Marcus Leinart
                                                                  Marcus Leinart
                                                                  Attorney for the Debtor(s)


Acs/bank Of America                              Citicard                                          Comenitybank/New York
501 Bleecker St                                  General Correspondence                            Attn: Bankruptcy
Utica, NY 13501                                  PO Box 6500                                       PO Box 18215
                                                 Sioux Falls, SD 57117                             Columbus, OH 43218



Advance America                                  Collins Asset Group                               Conduent Education Services
Attn: Bankruptcy                                 5725 Highway 290 West, Suite 103                  Attn: Claims
135 N. Church St.                                PO Box 91059                                      PO Box 7051
Spartanburg, SC 29306                            Austin, TX 78735                                  Utica, NY 13504



Barclays Bank Delaware                           Comenity Bank/Victoria Secret                     Department of Education/Nelnet
Attn: Correspondence                             Attn: Bankruptcy                                  Attn: Claims
PO Box 8801                                      PO Box 182125                                     PO Box 82505
Wilmington, DE 19899                             Columbus, OH 43218                                Lincoln, NE 68501



Capital One                                      Comenity Capital Bank/HSN                         ERC
Attn: Bankruptcy                                 Attn: Bankruptcy Dept                             P.O. Box 57610
PO Box 30285                                     PO Box 182125                                     Jacksonville, FL 32241
Salt Lake City, UT 84130                         Columbus, OH 43218



Capital One Auto Finance                         Comenity Capital/Zales                            Financial Recovery Services
Attn: Bankruptcy                                 Attn: Bankrutptcy Dept                            PO Box 385908
PO Box 30285                                     PO Box 18215                                      Minneapolis, MN 55438-5909
Salt Lake City, UT 84130                         Columbus, OH 43218



Cash Factory                                     Comenity/MPRC                                     Harris Methodist
6965 S. Rainbow Blvd. Ste. 130                   Attn: Bankruptcy Dept                             PO Box 916060
Las Vegas, NV 89118                              PO Box 182125                                     Ft Worth, TX 76191-6060
                                                 Columbus, OH 43218
       Case 19-44591-mxm13 Doc 2 Filed 11/06/19                 Entered 11/06/19 17:09:10      Page 17 of 18


                                    UNITED STATES BANKRUPTCY COURT
                                       NORTHERN DISTRICT OF TEXAS
                                          FORT WORTH DIVISION

  IN RE:   Shakina Renae Higgs                                         CASE NO.

                                                                       CHAPTER    13

                                           Certificate of Service
                                            (Continuation Sheet #1)

Higher Education Servicing Corporation   Nebraska Furniture Mart                   Shakina Renae Higgs
4381 West Green Oaks Boulevard           Attn: Collections                         9832 Yellow Cup Drive
Suite 200                                PO Box 2335                               Fort Worth, TX 76177
Arlington, TX 76016                      Omaha, NE 68103



Internal Revenue Service                 Nelnet                                    Sterling Jewelers/Kay Jewelers
Centralized Insolvency Operations        Attn: Bankruptcy Claims                   Attn: Bankruptcy
PO Box 7346                              PO Box 82505                              375 Ghent Rd
Philadelphia, PA 19101-7346              Lincoln, NE 68501                         Akron, OH 44333



Kohls/Capital One                        Norman Edem PLLC                          Synchrony Bank/ JC Penneys
Attn: Credit Administrator               2601 NW Exwy. Ste. 205E                   Attn: Bankruptcy
PO Box 3043                              Oklahoma City, OK 73112                   PO Box 956060
Milwaukee, WI 53201                                                                Orlando, FL 32896



Leinart Law Firm                         NTTA                                      Synchrony Bank/Amazon
11520 N. Central Expressway              PO Box 660244                             Attn: Bankruptcy
Suite 212                                Dallas, TX 75266-0244                     PO Box 965060
Dallas, Texas 75243                                                                Orlando, FL 32896



LendingPoint LLC.                        OneMain Financial                         Synchrony Bank/Walmart
Attn: Bankruptcy                         Attn: Bankruptcy                          Attn: Bankruptcy
1201 Roberts Blvd Suite 200              PO Box 3251                               PO Box 965060
Kennesaw, GA 30144                       Evansville, IN 47731                      Orlando, FL 32896



Michael A. Moss                          Portfolio Recovery                        Synchrony/Ashley Furniture Homestore
PO BOX 65020                             Attn: Bankruptcy                          Attn: Bankruptcy
Lubbock, TX 79464                        120 Corporate Blvd                        PO Box 965060
                                         Norfold, VA 23502                         Orlando, FL 32896



NCB Management Services                  Progressive Leasing                       Synerprise Consulting Services, Inc
Attn: Bankruptcy                         256 West Data Drive                       Attn: Bankruptcy
One Allied Drive                         Draper, UT 84020                          5651 Broadmoor
Trevose, PA 19053                                                                  Mission, KS 66202
      Case 19-44591-mxm13 Doc 2 Filed 11/06/19                    Entered 11/06/19 17:09:10   Page 18 of 18


                                      UNITED STATES BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF TEXAS
                                            FORT WORTH DIVISION

  IN RE:   Shakina Renae Higgs                                           CASE NO.

                                                                         CHAPTER    13

                                             Certificate of Service
                                             (Continuation Sheet #2)

Target                                     US Dept of Education
Attn: Bankruptcy                           Attn: Bankruptcy
PO Box 9475                                PO Box 16448
Minneapolis, MN 55440                      Saint Paul, MN 55116



Tarrant County Tax Assesor/Collector       USDOE/GLELSI
Ron Wright, CTA                            Attn: Bankruptcy
PO Box 961018                              PO Box 7860
Fort Worth, TX 76161-0018                  Madison, WI 53707



Texas Higher Education Coordinating        Wells Fargo Home Mortgage
Boar                                       Attn: Written
ATTN: Bankruptcy Dept.                     Correspondence/Bankruptcy
1200 E Anderson Lane                       MAC#2302-04E POB 10335
Austin, TX 78752                           Des Moines, IA 50306


Texas Medicine Resources
PO Box 8549
Ft Worth, TX 76124-0549




Tribute/Fortiva
Cardholder Services
PO Box 105555
Atlanta, GA 30348



United Revenue Corp.
204 Billings Street
Suite 120
Arlington, TX 76010



US Anesthesia Partners
PO Box 830913
Birmingham, AL 35283-0913
